Title: From Thomas Jefferson to André Pepin, 3 July 1787
From: Jefferson, Thomas
To: Pepin, André



A Paris 3me. Juillet 1787.

Je suis extremement faché, Monsieur, de l’embarras où vous vous trouvez pour votre passage en Amerique: et d’autant plus que je n’y peux pas remedier. De payer votre passage moimeme me seroit là chose impossible: et de demander au ministre qu’on vous dispense du reglement qui en demande le paiment d’avance, par un ordre superieur, seroit une indiscretion pour laquelle je nepourrois  pas repondre. La seule mesure seroit, à ce qui me semble, que vous vous appliquiez au capitaine du Paquet boat qui doit partir de Havre le 10me. du mois prochain, et que vous l’assuriez que vous serez dans le cas, à votre arrivée en Amerique, de lui payer la passage. Je ne connois pas le nom du capitaine ni du Paquet boat, ou j’aurais l’honneur de vous les indiquer, mais vous pouvez les connoitre en vous presentant au bureau de M. Le Coulteulx qui en a la direction. C’est probable que le Capitaine se trouve à Paris, ou peut être à Havre. J’ai l’honneur de vous envoyer le passeport que vous me demandez et d’etre Monsieur votre très humble et très obeissant serviteur,

Th: Jefferson

